GLICKSTEIN, Judge.
This is an appeal by Broward County from an order of taking. In the absence of fundamental error, we would affirm because the county let everything occur in the trial court about which it now complains without objection. On appeal it raises several arguable positions about which it was mute when the hearing was being conducted. All of the questions posed by the property owner’s attorney stood without objection as did the trial court’s interruption of the county’s attorney in the questioning of the county’s witness. Further, there was no objection to the closing argument of the property owner’s attorney nor any argument by the county. Accordingly, the train ordinarily would have left the station.
Fortunately for the taxpayers of Broward County, given the complete absence of basis in the pleadings for the trial *310court’s action, coupled with the dire need for the strict accounting of all limited public funds available for all governmental purposes, we believe fundamental error to have occurred. Specifically, the trial court required Broward County, the condemning authority, to place money in the registry of the court for a parcel of property which was not alleged by said authority to be the subject of condemnation. Accordingly, we reverse and remand with directions to reduce the sum which has been deposited in the registry of the court by $200,000.00.
BERANEK and HURLEY, JJ., concur.